Citation Nr: 1708407	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  15-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 26, 2013, for the establishment of service connection for chondromalacia patella of the left knee, status-post arthroscopy (hereinafter, "left knee disorder").

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee disorder.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1980 to November 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which established service connection for the left knee disorder, evaluated as 10 percent disabling, effective September 26, 2013.  Although the RO did not formally adjudicate the issue of entitlement to TDIU, the Board has determined that issue is properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of that hearing is of record.

The Board finds the Veteran is entitled to a separate rating of at least 20 percent under Diagnostic Code 5257.  However, as addressed in the REMAND portion of the decision, further development is required whether a higher rating is warranted on this or any other basis for the left knee, as well as for the earlier effective date and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and credible evidence of record reflects the service-connected left knee disorder is manifested by at least moderate other impairment of the left knee, including locking as well as recurrent instability and/or subluxation.


CONCLUSION OF LAW

The criteria for a separate rating of at least 20 percent for recurrent instability and/or subluxation of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5257-58 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the record reflects the Veteran's service-connected left knee disorder has been evaluated on the basis of limitation of motion under Diagnostic Code 5260.  However, at a September 2014 VA examination he reported that he experienced a locking sensation of the left knee when walking down stairs.  Further, at his November 2016 hearing he indicated that his knee would dislocate and lock; and attributed it to instability of the left knee.  See Transcript pp. 8-9.  Moreover, a recent January 2017 VA examination reflects the Veteran's left knee was found to have 1+ instability on anterior and posterior instability testing.  The results were normal for medial instability and lateral instability testing.

In VAOPGCPREC 23-97 General Counsel for VA indicated that a claimant who has limitation of motion and instability of the knee may be rated separately under the appropriate Diagnostic Codes.  

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Here, the Board finds that the competent and credible evidence reflects the left knee disorder is manifested by at least moderate other impairment of the left knee manifested by locking and recurrent instability and/or lateral subluxation.  Thus, he is entitled to at least a separate rating of at least 20 percent under Diagnostic Code c5257-5258.  For the reasons stated in the REMAND portion of the decision, the Board finds that additional VA examination is necessary for an adequate evaluation of the Veteran's left knee.  As such, the Board will defer making a determination as to whether a rating in excess of 20 percent is also warranted based upon recurrent instability or subluxation and locking.


ORDER

A separate rating of at least 20 percent for recurrent instability and/or subluxation of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Initially, the Board notes that the effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the Board notes that service connection was previously denied for a left knee disorder by an August 1982 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Consequently, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

The Board further notes that the record does not reflect the Veteran filed a formal or informal claim of service connection for a left knee disorder from the time of the August 1982 rating decision and the current effective date of September 26, 2013.  In fact, the Veteran acknowledged at his November 2016 hearing that he did not file such a claim.  See Transcript pp. 19-20.  However, the Veteran has contended that the August 1982 rating decision's denial was the product of clear and unmistakable error (CUE), and that his effective date of service connection should be based upon when he filed this original service connection claim, which the Board notes was received in January 1982.  

The Board observes that if the August 1982 rating decision was the product of CUE, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The Veteran's challenge to the August 1982  rating decision is thus inextricably intertwined with the claim of entitlement to an earlier effective date of service connection for the left knee disorder because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claims until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Regarding the claim for a higher rating for the left knee disorder, the Board notes that the Veteran indicated at his November 2016 hearing that the September 2014 VA examination which evaluated his left knee was inadequate, and that the disability has increased in severity since that time.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board acknowledges that the record available for review reflects the Veteran underwent a new VA examination of his left knee in January 2017, and additional VA treatment records have been added to the record, he has not waived initial AOJ consideration of such evidence in accord with 38 C.F.R. § 20.1304(c); nor was a Supplemental Statement of the Case (SSOC) promulgated in accord with 38 C.F.R. §§ 19.31, 19.37.  Further, it appears the January 2017 VA examination is also inadequate for resolution of this claim.  In pertinent part, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted of the left knee at the January 2017 VA examination are in accord with this requirement.  Moreover, the January 2017 examination noted that the Veteran was capable of performing repetitive-use testing of his left knee, but it does not appear such testing was conducted in conjunction with this examination.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In view of the foregoing, the Board concludes that a remand is required to accord the Veteran an examination that does adequately evaluate the current nature and severity of his service-connected left knee disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board notes that resolution of the claim for a rating in excess of 20 percent for the service-connected left knee disorder may affect the Veteran's entitlement to a TDIU.  As such, these issues are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for his left knee has been completed.  Moreover, as an examination is deemed necessary for the left knee, the Board finds the examiner should comment on the limitations to employability caused by this service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of clear and unmistakable error in the August 1982 rating decision denying service connection for a left knee disorder.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his left knee since September 2014.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and severity of his service-connected left knee disorder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations of the left knee caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should also comment on the limitations the Veteran's service-connected disabilities have upon his employability.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision on the earlier effective date claim should reflect consideration of the adjudication on whether the August 1982 rating decision was clearly and unmistakably erroneous; and whether ratings in excess of 10 and 20 percent are warranted on the basis of limitation of motion and recurrent instability/subluxation/locking.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in August 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


